     Case 2:20-cv-00021-JPB Document 8 Filed 08/13/20 Page 1 of 8 PageID #: 96




                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF WEST VIRGINIA
                                      ELKINS


AMANDA D. MIKLEWSKI,

                                Plaintiff,

v.                                                           Civil Action No. 2:20-CV-21
                                                             BAILEY
TALBOTT PERSONAL CARE, INC., dibla
VALENTINE PERSONAL CARE HOME
and RHONDA LEA TALBOH,

                                Defendants.

          ORDER GRANTING DEFENDANTS’ MOTION TO DISMISS COUNT III

        Pending before this Court is Defendants’ Motion to Dismiss Count Ill [Doc. 2], filed

July 22, 2020. Plaintiff filed Plaintiff’s Response to Memorandum of Law in Support of

Defendant’s Motion to Dismiss Count Ill [Doc. 6] on August 5, 2020. On August 11, 2020,

defendants filed a Reply to Plaintiffs Response to Memorandum in Support of Defendant’s

Motion to Dismiss Count Ill [Doc. 7]. The Motion is now fully briefed and ripe for decision.

For the reasons that follow, the Court will grant the Motion.

                                             BACKGROUND

        This case arises out of the alleged wrongful termination of plaintiff, Amanda

Miklewski, by her employer, defendant Talbott Personal Care, Inc. According to the

Complaint, plaintiff was employed as an Aide on or about February 21, 2014.

[Doc. 1-1 at3]. In Julyof 2019, plaintiff’s employmentwasterminated when herpaycheck

was not available for pick up in the usual manner and a co-worker inquired about plaintiffs

pay check and was told that plaintiff “didn’t show for a shift.” [Id. at 5]. Plaintiff brought suit

in      the   Circuit   Court    of   Barbour    County,   West    Virginia,   alleging    gender
  Case 2:20-cv-00021-JPB Document 8 Filed 08/13/20 Page 2 of 8 PageID #: 97




discrimination/stereotyping, wrongful termination in violation of the Patient Safety Act, and

the tort of outrage. [Id.]. On July21, 2020, defendants removed the case to this Court on

the basis of federal question jurisdiction. [Doc. 1]. On July 22, 2020, defendants filed the

instant motion; in its memorandum in support, defendant argues that plaintiff has failed to

properly plead her claim and that it is immune from the common law tort of intentional

infliction of emotional distress (“lIED”) (i.e. tort of outrage) claim under the West Virginia

Workers’ Compensation Act.            [Doe. 2 at 1].   In her response, plaintiff argues that

defendants are not immune under the act because the injuries were intentional.

[Doc. 6 at 1].

                                       LEGAL STANDARD

       A complaint must be dismissed if it does not allege “enough facts to state a claim

to relief that is plausible on its face.” Bell AtI. Corp. v. Twombly, 550 U.S. 544, 570

(2007); see also Giarratano   i.’.   Johnson, 521 F.3d 298, 302 (4th Cir 2008) (applying the

Twombly standard and emphasizing the necessity of plausibility). When reviewing a

motion to dismiss pursuant to Rule 12(b)(6) of the Federal Rules of Civil Procedure, the

Court must assume all of the allegations to be true, must resolve all doubts and inferences

in favor of the plaintiff, and must view the allegations in a light most favorable to the

plaintiff. Edwards v. City of Goldsboro, 178 F.3d 231, 243—44 (4th Cir. 1999).

       When rendering its decision, the Court should consider only the allegations

contained in the Complaint, the exhibits to the Complaint, matters of public record, and

other similar materials that are subject to judicial notice.      Anheuser-Busch, Inc. v.

Schmoke, 63 F.3d 1305, 1312 (4th Cir. 1995). In Twombly, the Supreme Court, noting



                                                2
  Case 2:20-cv-00021-JPB Document 8 Filed 08/13/20 Page 3 of 8 PageID #: 98




that “a plaintiffs obligation to provide the ‘grounds’ of his ‘entitlement to relief requires

more than labels and conclusions, and a formulaic recitation of the elements of a cause

of action will not do,” Id. at 1964—65, upheld the dismissal of a complaint where the

plaintiffs did not “nudge[] their claims across the line from conceivable to plausible.” Id.

at 1974.

       This Court is well aware that “[m]atters outside of the pleadings are generally not

considered in ruling on a Rule 12 Motion.” Williams v. Branker, 462 F. App’x 348, 352

(4th Cir. 2012). “Ordinarily, a court may not consider any documents that are outside of

the Complaint, or not expressly incorporated therein, unless the motion is converted into

one for summary judgment.” Witthohn v. Fed. Ins. Co., 164 F. App’x 395, 396 (4th Cir.

2006). However, the Court may rely on extrinsic evidence if the documents are central to

a plaintiff’s claim or are sufficiently referred to in the Complaint. Id. at 396—97.

                                       DISCUSSION

       This Court agrees with the defendants that the tort of outrage/lIED claim is barred

by workers’ compensation immunity. This Court recently analyzed similar claims in Cox

v. Armstrong Hardwood Flooring Co. et al, Civ. Act. No. 2:20-CV-9, [Doc. 8] (N.D. W.Va.

2020) (Bailey, J.) and Miller v. St. Barbara’s Mem’l Nursing Home, Inc., Civ. Act. No.

1 :20-CV-95, [Doc. 15] (N.D. W.Va. 2020) (Bailey, J). In these two cases, this Court found

Judge Stamp’s decision in Councell v. Homer Laughlin China Co., 823 F.Supp.2d 370

and Judge Johnston’s decision in Fugate v. Frontier West Virginia, Inc., 2017 WL

3065216 (S.D. W.Va. July 19, 2017) instructive. As noted in Councell:

       [flhe defendant argues that these claims are barred by the exclusivity


                                              3
Case 2:20-cv-00021-JPB Document 8 Filed 08/13/20 Page 4 of 8 PageID #: 99




    provision of the West Virginia Workers’ Compensation Act. W.Va. Code

   § 23—2—6. The Court agrees with HLC to the extent that the claims have
   been pled in such a way that they fall within the immunity provided by the

   Workers’ Compensation Act.       The Workers’ Compensation Act creates

   “sweeping immunity” for employers from all tort negligence actions by

   employees for injuries, including emotional distress, that occur “in the course

   of and resulting from employment.” Bias v. Eastern Associated Coal

   Corp., 220 W.Va. 190, 194—96, 640 S.E.2d 540, 544—46 (2006); W.Va.

   Code   § 23—4—1. The plaintiffs argue that the emotional distress claimed in
   this action was not a result of a workplace incident or accident, but instead

   was a result of Ms. Councell’s termination.        While true, the plaintiffs

   misunderstand the breadth of the West Virginia Workers’ Compensation Act

   in that it provides almost complete immunityfrom common law tort liability for

   negligently inflicted injuries to employees as a result of their employment.

   State ex ret Frazier v. Hrko, 203 W.Va. 652, 659, 510 S.E.2d 486, 493

   (1998) (“The employer is entitled to immunity for any injury occurring to an

   employee and ‘shall not be liable to respond in damages at common law or

   by statute.” (quoting W.Va. Code     § 23—2—6)). Emotional distress which
   results from termination from employment does, in turn, result from

   employment.

          However, exceptions to employer immunity for injuries to employees

   under the Workers’ Compensation Act, while extremely narrow, do exist.



                                         4
  Case 2:20-cv-00021-JPB Document 8 Filed 08/13/20 Page 5 of 8 PageID #: 100




       See Bias, 220 W.Va. at 194, 640 S.E.2d at 544.           One of these narrow

       exceptions is “when an employer has deliberately intended to cause injury

       or death to an employee.” Id. While the plaintiffs do plead the broad tort of

       intentional infliction of emotional distress, such a broad pleading of this

       intentional tort is insufficient to plead deliberate intention to cause injury.

       Weirton Health Partners, LLC v. Yates, 2010 WL 765647, *6 (N.D. W.Va.

       March 4, 2010) (Stamp, J.). In Weirton Health Partners, this Court found

       that, in order for an intentional infliction of emotional distress claim to fall

       outside of the immunity provisions of the West Virginia Workers’

       Compensation Act, the plaintiff must plead facts that suggest “an actual,

       specific intent,” and liability cannot result from “(A) Conduct which produces

       a result not specifically intended; (B) conduct that constitutes negligence, no

       matter how gross or aggravated; or (C) willful, wanton or reckless

       misconduct.” Id. at *5 (quoting W.Va. Code      § 23—4—2(d)(2)(l)).
823 F.Supp.2d at 384.

       Similarly, Fugate v. Frontier West Virginia, Inc., 2017 WL 3065216 (S.D. W.Va.

July 19, 2017) (Johnston, J.) stated:

      The Act was developed to provide a speedy and expeditious means of

      compensating injured employers for workplace injuries. Meadows v. Lewis,

       172 W.Va. 457, 469, 307 S.E.2d 625, 638 (1983). To effect that purpose,

      the Act creates “sweeping immunity” for employers for all tort actions by

      employees for injuries occurring “in the course of and resulting from



                                              5
 Case 2:20-cv-00021-JPB Document 8 Filed 08/13/20 Page 6 of 8 PageID #: 101




       employment.” Bias v. Eastern Associated Coal Corp., 220 W.Va. 190,

       194, 640 S.E.2d 540, 544 (2006); see              §   23-2-6 (providing an employer in

       compliance with the Act “is not liable to respond in damages at common law

       or by statute for the injury or death of any employee, however occurring”).

       The immunity provided by the Act encompasses an action for negligent or

       intentional infliction of emotional distress. See Id. (immunity bars employee’s

       NEID [sic] action); Miller v. City Hosp., Inc., 197 W.Va. 403, 409—410,475

       S.E.2d 495, 501—02 (1996) (finding plaintiffs claim of outrage fell within

       scope of Act’s immunity provision).

2017 WL 3065216 at *5

       This Court agrees with the above opinions. Plaintiff argues that defendants are not

immune from liability because this case is distinguishable due to the gender discrimination

claim. Plaintiff states

       [t]he current matter is distinguishable from the recent decisions that

       Defendants cite because neither case included a gender discrimination

       claim. See Def.’s Mem. in Supp. of Def.’s Mot. to Dismiss at 5. Both

       decisions quote cases saying that the acts causing the plaintiffs distress

       stemmed from termination, while here Plaintiff presents that the termination

       played a role but multiple work incidents, including discriminatory treatment,

       and one post termination incident,    .   .   .   contributed as well. Further, gender

       discrimination is not a negligent act or an unintentional error             —   it is an

       intentional act. The intentional acts of gender discrimination inflicted upon



                                                     6
  Case 2:20-cv-00021-JPB Document 8 Filed 08/13/20 Page 7 of 8 PageID #: 102




       Plaintiff during her employment, such as being told not to discuss her

       personal life, make this claim distinguishable from those simply related to

       termination.

[Doc. 6 at 5]. Plaintiff argues that she “did not simply endure one accident while at work

   [but] instead was subjected to many workplace incidents.” lid, at 6]. However, plaintiff

fails to allege any facts that show a specific intent of causing her injury. Brevard v.

Racing Corp. ol W. Virginia, No. 2:19-CV-00578, 2020 WL 1860713, at *7 (S.D. W.Va.

Apr. 13,2020) (Johnston, J.). In Bre yard, plaintiff alleged that defendant’s termination was

committed “with the knowledge that such conduct        ...   would result in the infliction of

emotional distress on Plaintiff.” Id. The court found that

       [a]t best, Plaintiffs claim alleges that [defendant] purposefully terminated

       Plaintiffs employment. Critically, it fails to allege that such action was

       undertaken with the specific intent of causing him injury. Allegations of   “0)
       [c]onduct which produces a result that was not specifically intended; (U)

       conduct which constitutes negligence, no mailer how gross or aggravated;

       or (Hi) willful, wanton or reckless misconduct” are insufficient.” W.Va. Code

       § 23-4-2(d)(2)(A). The Amended Complaint therefore falls short of the
      specific intent necessary to satisfy the deliberate intent exception to workers’

      compensation immunity.

Id. The same holds true in this case. Taking the factual allegations laid out in the

Complaint, plaintiff has failed to sufficiently plead a tort of outrage/lIED claim because




                                             7
 Case 2:20-cv-00021-JPB Document 8 Filed 08/13/20 Page 8 of 8 PageID #: 103




there is no evidence showing a specific intent to produce a result. Thus, the plaintiff’s tort

of outrage/lIED claim will be dismissed.

                                       CONCLUSION

       For the reasons stated above, Defendants’ Motion to Dismiss Count III [Doc. 2] is

GRANTED and Count Ill of the Complaint is DISMISSED.

       It is so ORDERED.

       The Clerk is directed to transmit copies of this Order to all counsel of record herein.

       DATED: August           2020.




                                           UNITED STATES DISTRICT JUDGE




                                             8
